Citation Nr: 0613808	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from March 1969 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.  The veteran appealed the issue of entitlement to 
a higher initial rating.  In March 2005, the Board remanded 
the claim for additional development.  In January 2006, the 
RO increased the veteran's PTSD rating to 50 percent, with an 
effective date of November 4, 2002.  

Service connection is currently in effect for tinnitus, 
evaluated as 10 percent disabling.  In a letter, received in 
May 2005, the veteran raised the issue of entitlement to an 
increased rating.  This claim has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is shown to be 
productive of symptoms that include nightmares, depression, 
and sleep disturbance; his psychiatric disorder has not 
resulted in occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.130; Diagnostic Code 9411 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that an initial rating in excess of 50 
percent is warranted for his PTSD.  

On November 4, 2002, the veteran filed his claim for service 
connection for PTSD.  In February 2003, the Board granted 
service connection for PTSD, evaluated as 30 percent 
disabling, with an effective date for service connection (and 
the 30 percent rating) of November 4, 2002.  The veteran 
appealed the issue of entitlement to a higher initial rating.  
In January 2006, the RO increased the veteran's PTSD rating 
to 50 percent, with an effective date of November 4, 2002.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO has evaluated the veteran's PTSD under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411.  Under DC 9411, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

A GAF score between 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
suggests serious symptoms or any serious impairment in 
social, occupational or school functioning.  A score between 
51 and 60 suggests moderate symptoms or moderate difficulty 
in social, occupational or school functioning.   See Quick 
Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran's service records show that he served in the 
Republic of Vietnam, and that his awards include the Combat 
Action Ribbon and two Purple Hearts.  See 38 C.F.R. § 4.1 
(2005).

The medical evidence consists of VA and Vet Center reports, 
dated between November 2002 and 2005.  This evidence includes 
a Vet Center examination report, dated November 7, 2002, 
which shows that the veteran complained of symptoms that 
included nightmares, flashbacks, flashbacks, intrusive 
thoughts, depression, sleep disturbance, and isolating 
behavior.  The veteran reported that he had gone to college 
after his separation from service, and that he had obtained a 
bachelors of science degree in 1973.  He reported that he had 
been working in education since that time, and that he had 
been married since 1971.  On examination, he was noted to be 
oriented to person, time and place, with appropriate affect, 
good judgment, and appropriate speech.  The Axis I diagnosis 
was PTSD.  The report notes an intake GAF score of 40.  

A VA PTSD examination report, dated in January 2003, shows 
that the veteran stated that he had not previously received 
psychiatric evaluations or care.  He complained of symptoms 
that included anger, irritability, guilt feelings, suicidal 
ideations without plan or intent, distrustfulness, 
nervousness around guns, sensitivity to loud noises, striking 
out while sleeping, isolating behavior, irritability, 
impatience, and nightmares.  On examination, thought 
processes were linear and goal-directed.  There was no 
obvious response to internal stimuli, but there was a 
question of auditory hallucinations.  Insight was fairly 
good, and there were no gross deficits in judgment.  There 
were no gross deficits in short or long -term memory.  
Vocabulary, grammar, and fund of knowledge were average.  The 
Axis I diagnoses were PTSD, and alcohol dependence in 
sustained full remission since 1988.  The Axis V diagnosis 
was a GAF score of 55, current, and for the past year.  

VA progress notes, dated between 2003 and 2005, show 
treatment for psychiatric symptoms between March and June of 
2003 for worry, anxiety, and depression which began in 
January 2003 after an incident at work.  The reports show 
that his medications included Prozac.  He reported that he 
was "very relieved" after the situation was resolved in 
June 2003.  An April 2005 VA progress note shows a diagnosis 
of PTSD, and contains an Axis V diagnosis of a GAF score of 
60.  A May 2005 VA progress note shows that the veteran 
complained of nightmares, intrusive thoughts about the war, 
isolating behavior, nightmares, and panic attacks whenever he 
and his wife shopped at a certain Walmart.  He stated that 
Quitiapine and Mirtzapine had helped him sleep, and that his 
depression had improved, but that he still had depressed 
feelings.  The report contains an assessment of PTSD, and a 
GAF score of 50 current, and past year.  

A VA PTSD examination report, dated in November 2005, shows 
that the veteran complained of a sleep disorder manifested by 
five hours of sleep a night, nightmares one to two times per 
week, depression, anxiety, irritability, anger, 
hypervigilance, and a history of suicidal ideation as 
recently as two weeks before.  He complained of visual 
hallucinations in the form of seeing "shadows on the 
perimeter."  He denied audio hallucinations.  Medications 
were noted to be Quitiapine and Mirtzapine.  He reported 
avoiding crowds.  On examination, he was in no active 
distress.  He was alert and oriented times three.  Mood was 
low with blunted affect.  Speech was low volume, normal rate, 
and word paucity.  Thought process was linear.  He was 
articulate.  Thought content revealed no current suicidal 
homicidal ideation.  The Axis I diagnosis was PTSD, chronic, 
with depressive symptoms.  The Axis V diagnosis was a GAF 
score of 55.  

A statement from the veteran's wife, received in July 2005, 
shows that she states that the veteran exhibits impatience, 
rigid behavior, nightmares, perfectionism, and that she 
prefers to drive instead of him when they travel because she 
feels safer.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 50 percent is not warranted for 
the veteran's PTSD.  The veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD does not more nearly 
approximate the criteria for a 70 percent rating.  In this 
regard, the relevant medical evidence shows that he has 
maintained stable full-time employment for many years, and 
that he has been married since 1971.  He has always been 
found to be alert and oriented, and his thought process, 
speech, insight, judgment, and memory, are not shown to be so 
impaired as to warrant a rating in excess of 50 percent.  
There was one GAF score of 40 in the November 2002 Vet Center 
report that is unaccompanied by supportive findings, and all 
of his other GAF scores are in the 50-60 range, to include 
assignment of a GAF score of 55 in both VA PTSD examination 
reports that are well-supported by accompanying findings.  
Although there are reports of a history of suicidal thoughts, 
there is no evidence of both attempt and plan.  In summary, 
overall, there is insufficient evidence of such symptoms, 
manifest to the specified degree, as obsessional rituals, 
defects in speech, near-continuous panic or depression, 
impairment in the ability to function or impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
an inability to establish and maintain effective 
relationships, or other PTSD symptoms, such that a 70 percent 
rating is warranted.  See 38 C.F.R. § 4.130.

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms, which include, but 
are not limited to, depression, anxiety, irritability, anger, 
hypervigilance, and sleep impairment, are of such severity as 
to warrant a 70 percent rating.  The Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 50 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Accordingly, the preponderance of the evidence 
is against the claim, and the claim must be denied.  


II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.




Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran two notice letters in 
April 2005 and one in June 2005 (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim, 
i.e., evidence showing that his PTSD had increased in 
severity.  The RO's letters also informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
letters contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters were provided by the AOJ after 
the January 2003 decision.  However, any defect with respect 
to the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcome of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
laws regarding an effective date for any grant of an 
increased initial evaluation.  Since the veteran's claim for 
an initial increased rating was made effective to the date of 
claim and the Board is denying any additional increase, as 
discussed above, there is no potential effective date issue 
that would warrant additional notice.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and Vet Center medical records.  The veteran has 
been afforded examinations for the disability in issue.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


